Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,7,11,12 is/are rejected under 35 U.S.C. 102(a)(2) and under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (PG Pub 2018/0315357 A1).
Regarding claim 1, Nam teaches a display apparatus comprising:  5a substrate (68, figs. 4-9) having a display area (AA, fig. 4) comprising a main pixel (28, paragraph [0043]), and a sensor area (IA with sensor 30, paragraph [0029]) comprising a sub-pixel (light emitting layer 46 in 32, fig. 6) and a transmission portion (20); a plurality of first lines (48 in the two pixels 32, figs. 4 and 6) arranged in the sensor area, extending in a first direction (horizontal direction, figs. 5-7), and bypassing the transmission portion (empty/air-filled region 78’’, 80’, 84, and 68’, fig. 9 and paragraph [0044]); and a first electrode layer (54/58) under the plurality of first lines, between (figs. 4 and 6) the sub-pixel and 10the transmission portion in a plan view, and at least partially overlapping a spacing region between the plurality of first lines.  
Regarding claim 7, Nam teaches the display apparatus of claim 1, further comprising a third electrode layer (54/58 in pixel 28, in fig. 5) overlapping at least one of a plurality of main thin-film transistors (with layers 60 and 62, figs. 4 and 5) in the main pixel, wherein the third electrode layer is on a same layer as the first electrode layer.  
Regarding claim 11, Nam teaches (see claim 1) a display apparatus comprising: a substrate having a display area comprising a main pixel, and a sensor area having a transmission portion and comprising a sub-pixel; 5a plurality of first lines arranged in the sensor area, extending in a first direction, and bypassing the transmission portion; a plurality of second lines (58, fig. 6) arranged in the sensor area, and extending in a second direction (vertical direction in fig. 6) crossing the first direction; and a first electrode layer (56, fig. 6) under the plurality of first lines, and at least partially 10overlapping a spacing region between the plurality of first lines, wherein the first electrode layer is between the sub-pixel and the transmission portion in a plan view.  
Regarding claim 12, Nam teaches the display apparatus of claim 11, further comprising a component 15(30, fig. 4) corresponding to the sensor area on a lower surface of the substrate (see figs. 4 and 6).  
-43-110252000.11177239Allowable Subject Matter
Claim 2 is allowed.
Claims 3-6,8-10,13-15,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s statement (second paragraph, page 10, remarks) exclude previously cited Bae et al and Chung et al as prior art.  And  
Prior art does not teach
“the first electrode layer is connected to the scan line” (claims 2 and 16); 
” (claim 3);
“the first electrode layer is under a layer in which the semiconductor layer is located” (claim 6);
“a second line…and overlapping the transmission portion” (claim 8);
“a second electrode layer under the second line so as to overlap the second line, and at a same layer as the first electrode layer” (claim 9);
“a resolution of an image provided by the sensor area is less than a resolution of an image provided by the display area” (claim 10);
“some of the plurality of second lines cross the transmission portion” (claim 13);
“the plurality of second lines are arranged to bypass along an edge of the transmission portion” (claim 14); 
“a second electrode layer overlapping an entirety of the pixel group” (claim 15);
“a third electrode layer overlapping a main thin-film transistor” (claim 18);
“the third electrode layer is connected to the main gate electrode” (claim 19); nor
“the sensor area comprises a sub-pixel to implement an image” (claim 20).

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive regarding Nam et al reference.  
Applicant argues that 
As can be seen in FIG. 6 of Nam, reproduced below, because the alleged first electrode layer (54/58) appears to be directly below the alleged sub-pixel (46), Nam does not appear to disclose “a first electrode in a plan view,” as now recited in claim 1, and similarly recited in claim 11.
In response, superimposing fig. 6 on fig. 4 (of Nam), it is clear that “a first electrode layer [54/58]... between the sub-pixel [46] and the transmission portion [20] in a plan view,” when the device is seen in plan view.  See the figure attached below.  Note that electrode BSM1 in fig. 2 of the current application and sub-pixel Pa (above electrode BSM) are not at the same elevation.  Therefore, “a first electrode layer... between the sub-pixel and the transmission portion in a plan view” cannot mean that the first electrode layer, the sub-pixel, and the transmission portion are at the same elevation.

    PNG
    media_image1.png
    763
    895
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899